 UNION MEDICAL CENTER, INC.45Union Medical Center,Inc. and Dr.Daniel LaneandDr.RonaldBuro.Cases5-CA-7215-1and5-CA-7215-2January 9, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn September 25, 1975, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that' the Respondent,Union Medical Center, Inc., Washington, D.C., itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as so modified:1.Substitute the following for paragraph 2(a):"(a)Offer Dr. Daniel Lane and Dr. Ronald Buroimmediate and full reinstatement to their former po-sitions or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to their se-niority or other rights and privileges, and make eachof them whole for any loss of earnings (including anyexpenses incurred in seeking other employment) suf-fered by reason of his discharge by the Respondent,with interest at the rate of 6 percent per annum."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.iRespondent asserts that the Administrative Law Judge's resolutions ofcredibility,findings of fact,and conclusions of law are the result of biasAfter a careful examination of the entire record,we are satisfied that thisallegation is without merit There is no basis for finding that bias and par-tiality existed merely because the Administrative Law Judge resolved impor-tant factual conflicts in favor of the General Counsel's witnesses. As theSupreme Court stated inN.LR B v. Pittsburgh Steamship Company,337U S. 656,659 (1949),"[T]otal rejection of an opposed view cannot of itselfimpugn the integrity or competence of a trier of fact " Furthermore,it is theBoard's established position not to overrule an Administrative Law Judge'sresolutions with respect to credibility unless the clear preponderance of allof the relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products, Inc,91 NLRB 544 (1950), enfd 188 F.2d 362(C.A. 3, 1951).We find no basis for reversing his findings.2The recommended Order is modified in three ways First,the phrase inpar. 2(a) "to their former or substantially equivalent positions"is changedto read "to their former positions,or if those jobs no longer exist,to sub-stantially equivalent positions"Second,since the Administrative LawJudge inadvertantly omitted it,wording is included in par. 2(a) to state thatthe reinstatement of Drs Lane and Buro shall be "without prejudice to theirseniority or other rights and privileges"Both these changes have also beenmade in the revised"Notice to Employees."Third, the last clause of par2(a), "less any of his net earnings during the period of his unemployment byRespondent,"is deleted.The reason for this modification is that both den-tists apparently have worked part-tune outside the employ of Respondentboth before and after their discharges for an unknown number of hours perweek.Therefore,itwould not make Drs Buro and Lane whole to subtractany net earnings made after their discharges from the amount of earningsthey would have received from Respondent, since each would have evident-ly been able to count on some part-time work anyway.As a result,we havedecided to leave the determination of the exact amount of lost earningsowed by Respondent to Drs Lane and Buro to the compliance stageAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, the National Labor Relations Boardhas ruled that we discharged Dr. Daniel Lane andDr. Ronald Buro in violation of the National LaborRelations Act, and has ordered us to take certainremedial action. In compliance with the Board's or-der,we hereby notify our employees that:WE WILL NOT discharge, discipline, or other-wise penalize any employee for engaging in, pro-posing, or supporting lawful concerted activitiesunder the National Labor Relations Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights under the National Labor Rela-tions Act.WE WILL offer Dr. Daniel Lane and Dr. Ron-ald Buro immediate and full reinstatement totheir former positions or, if thosejobs no longerexist, to substantially equivalent positions, with-out prejudice to their seniority or other rightsand privileges, and reimburse them for any lossof earnings they incurred as a result of their dis-charge by us.All our employees are free to become and remainmembers of any labor organization, or to engage inany lawful concerted activity, without fear of dis-charge or other adverse action for doing so.UNIONMEDICAL CENTER, INC.222 NLRB No. 7 46DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Administrative Law Judge: OnMarch 20, 1975, Dr. Daniel Lane and Dr. Ronald Buro,individuals, each filed an unfair labor practice chargeagainst, Union Medical Center, Inc., the Respondent, alleg-ing;that they had been discharged by the Respondent be-cause of their protected concerted activities. On May 2,1975, the Regional Director of Region 5 of the Board is-sued a complaint against the Respondent alleging that theRespondent had engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the National Labor Rela-tionsAct, as amended (29 U.S.C. 158), by terminating theemployment of Lane and Buro, and failing and refusing toreinstate them, because they engaged in protected concert-ed activities with other employees by threatening to stage a"sick-out" should Respondent fail to institute improve-ments in their wages and working conditions. Respondentduly filed an answer on May 7, 1975, admitting some of theallegations of the complaint but denying the commission ofunfair labor practices. Pursuant to notice a hearing washeld before me in Washington, D.C., on June 3 and 4,1975. All parties appeared and were afforded full opportu-nity to participate, to introduce and to present materialevidence, and to engage in oral argument. A brief was filedby the Respondent on July 1, 1975, and by the GeneralCounsel on July 2, 1975.Upon the entire record in the case, and the briefs, andfrom my observation of the witnesses, I make the follow-ing:FINDINGS OF FACT1.JURISDICTIONUnion Medical Center, Inc., a District of Columbia cor-poration, is engaged in providing ambulatory medical anddental care at its Washington, D.C., location. During thepreceding 12 months, a representative period, Respondenthad gross revenues in excess of $250,000 and purchasedand received, in interstate commerce, materials and sup-plies valuedin excessof $10,000 from points located out-side the District of Columbia.It is admitted that the Respondent is engaged in com-merce within the meaning of the National Labor RelationsAct.II.THE UNFAIR LABOR PRACTICESThe Respondent operates a dental clinic in Washington,D.C.,where it provides dental and medical service to,among others, members of the Laborers InternationalUnion of North America, through health plans. Presidentand board chairman of the Respondent is Leo Nazdin,who is also director of jurisdiction of the Laborers Interna-tionalUnion of North America. Doctors Buro and Lane,employed as part-time staff dentists at the Respondent'sclinic,were discharged on March 15, 1975, according tothe General Counsel because they had engaged in the con-certed activity related above as incorporated in the com-plaint.The Respondent denies that Buro and Lane weredischarged because of the threatened sick-out and affirma-tively contends that they were discharged because of dere-liction in their duties.There are approximately 15 dentists employed at theclinic, all on a part-time basis. Dr. E. Preston Lee is thedirector of the clinic, and, as of the time of the instantevents, Dr.William Francis was assistant director. To theknowledge of the Respondent, a spirit of discontent existedamong the dentists in the clinic originating in late 1974,principally over salaries and working conditions, but alsorelating to the condition of the equipment. It is admittedthat in December 1974 and again in January 1975 DirectorLee and Assistant Director Francis of the clinic relayed toBoard Chairman Nazdin a request on the part of the staffforwage increases. However no action appears to havebeen taken by the Respondent on those requests.Around March 1, 1975, Dr. Lee held a staff meeting withthe dentists, at least partially in response to complaints thathad been made by the dental assistants, relating to "unpro-fessional" conduct by the dentists and improper regard forpatients. So far as appears from the evidence, the com-plaints were not directed at any particular dentist.'As a consequence of the meeting, it was apparentlyagreed that all dentists would wear smocks, that dentalassistants would be addressed formally, and that late pa-tients would be seen if some work could feasibly be done,consistent with other appointments.At this meeting the dentists also brought up the questionof pay increases. Dr. Buro stated that on previous occa-sions the dentists had been given promises of raises andimprovements in working conditions, but that nothing hadmaterialized.Dr. Lee seemed in sympathy. Dr. Francisconcurred in the opinion that it was time that somethingwas done. Dr. Lee said that he understood, and stated thatsomething would be done. However, nothing occurred un-til sometimein the week of March 12, when Dr. Lee toldDr. Buro that Chairman of the Board Nazdin would be atthe clinic on March 12, and that Drs. Lee and Franciswould present the matter to him. However, though theboard of directors met on March 12 with several of thedental assistants, they did not meet with the dentists, orwith Doctors Lee and Francis.On March 14, 1975, after the dentists came to work theylearned that the anticipated meeting with Lee and Francisover the matter of pay had not taken place. This height-ened the simmering discontent. During the remainder ofthat day an "on-going" discussion was carried on intermit-tently throughout the day among the dentists as to what todo. The dentists felt that they were being ignored. Methodswere discussed of securing Nazdin's attention to the griev-ance inorder to get a meeting with him. Buro suggestediThe gist of the charges was that some dentists did not wear smocks, thatsome showed disrespect for the assistants by calling them by their firstnames, and that late patients were not being seen The clinic at that timeappears to have had a rule to the effect that if a patient was 15 or moreminutes late for a half-hour appointment,he would not be seen by a dentistunless there was emergency time available The burden of conveying thatunpleasant information fell to the dental assistants, who found it distasteful UNION MEDICAL CENTER, INC.47that the dentists call a sick-out, that is, that they call in sickone day. Lane, and apparently Francis, agreed to the sug-gestion.However, Dr. Crainson, one of the dentists, whowas a family man and concerned about his job, opposedthe proposal, to the point where a loud argumentensued inthe clinic over it. Crainson, Buro, and Lane urged Francisto see Lee, to which Francis-replied that he felt that thatwas useless.However, in response to further urging byCrainson, Lane, and Buro, to the effect that they did notwant a strike, Francis left themeetingto speak to Lee.Upon his return, Francis advised the group that he hadtold Lee that the dentists were upset and "ready to walk,"and that something should be done. Francis quoted Lee asresponding that he knew that, and that he was going to talkto Nazdin about it. After further discussion the group ap-parently agreed that the matter should be discussed amongthe entire staff of dentists during the following week inorder to ascertain their views.Later in the day a report circulated in the clinic to theeffect that there would be a meeting that evening betweenNazdin and Lee, and presumably Francis, regarding thematter.On the following day, Saturday, March 15, after arrivingat work, Buro, Lane, and Crainson went to Lee's office tolearn what had happened at themeetingthe night before.Lee said that he had bad news, that at the meeting theboard of directors had instructed him to discharge Laneand Buro and a dental technician named Lasko and, fur-ther, that Dr. Francis was to be removed from his assistantdirectorship position. Queried as to the basis for those ac-tionsby the board, Lee said that as to Lasko he was dis-charged because of complaints by patients, but that as toBuro and Lane, "They heard about the strike and they saidyou are bad for the clinic and I should fire you." As toCrainson, Lee told him that, "They like you," and thatCrainson would be given a raise and put on full-time. Buroasked Lee for a meeting with Nazdin, to which Lee repliedthat the matter was out of his hands and he could do noth-ing about it. Lane and Buro then left the building. Theyhave not been reinstated.During their employment by the Respondent the workor conduct of Lane and Buro was never criticized by theirsuperiors,Drs. Lee and Francis. The evidence is uncontra-dicted that they were good'dentists.Dr. Lee denied that he told Buro, Lane, and Crainsonthat the board had heard of the proposed sick-out. Howev-er,Buro,Lane, and Crainson testified to the contrary. Icredit their testimony. I do not deem it likely in the circum-stances that Crainson, who had opposed a strike because ofhis concern for his job, would have testified falsely or in-correctly concerning the matter.The Respondent's Asserted Reasons for the Discharges;ConclusionsThe Respondent denies that Buro and Lane were dis-charged for concerted activity or because they had dis-cussed or proposed a strike or sick-out. The Respondent'stestimony, principally that of Chairman of the Board andPresident Leo Nazdin, is that the Respondent was unawareof such activity, and that Buro and Lane were discharged,and Francis was demoted, in reliance upon charges madeby three dentalassistantsat a "special" meeting with theRespondent's three-man board of directors and AssociateHilda Daniels, on March 12, 2 days before the discharges.It is conceded that Nazdin had no personal knowledge asto the truth of whatever accusationsweremade. There isno evidence that Nazdin or any other member of theboard, or Associate Daniels, had any personal knowledgeas to the performance or conduct of Lane, Buro, or Fran-cis, or of Crainson who was given a promotion. It is con-ceded that, other than questioning of the dentalassistantsat the boardmeeting,no inquiry was made into the truth ofthe assertedallegations.Of the fivemanagement represen-tativesidentifiedas beingpresent at either the March 12 or14 meeting (Chairman Nazdin, Board Members Dr. Wil-lard Jones (head of the medical program) and Robert L.Wearring (secretary), and Associate Daniels) only Lee andNazdin testified.2 As has been related above, on March 15Dr. Lee told Buro, Lane, and Crainson, in response toqueries from them as to the reason the board of directorsdischarged Buro and Lane, that "They heard about thestrike and they said you were bad for the clinic and Ishould fire you."Thereweredifferences of opinion between the dentistsand some of the dental assistants as to the manner of con-ducting the clinic. As has been seen, the meeting of dentistsin early March was called by Dr. Lee in response to com-plaints from dental assistants as to the handling of latepatients, the wearing of smocks by dentists, and the desireof assistantsto have the dentists address them formally,rather than_on a first name basis. The dentists, in turn, hadcomplaints about the assistants-apparently principallyfrom Lane and Buro-to the effect that somedental assis-tants did not take X-rays properly, or adequatelysterilizeinstruments. The assistants' complaints were apparentlydisposed of in the way they desired, to judge from the testi-mony as to the March 1 meeting.Nevertheless,Nazdin and the threeassistantstestifiedthat the special meeting of March 12 was held at the re-quest of theassistants,at least two of whom consideredthat they had been the objects of unmerited reproof byLane or Buro as to the condition of instruments. Nazdinand the board of directors were evidently giventhe samecomplaints as to "unprofessional" conduct by the dentistswhich had been the subject of the March 1 staffmeeting-with one significant difference. This time, according to thetestimony of Nazdin, after being asked by the board toassess theperformance of each dentist on the staff, thethree assistants identified Lane and Buro as the "worst" ofthe dentists in respect to the practices complained of.Nazdin's further testimony is that the board was so"shocked" by the revelations of the assistants that it tenta-tively decided to discharge Lane and Buro and to demoteFrancis, but took no definitive action, deciding to "sleepon it" and then, on the evening of March 14, withoutknowledge of the events of that afternoon, concluded toeffect the discharges and notified Dr. Lee accordingly.However, Nazdin could not, under cross-examination by2Dr. Lee was not present at the March 12 meeting, nor, so far as appears,advised about it 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe General Counsel, recall any specific incident involvingLane or Buro which the assistants brought to the attentionof the board.Whatever the three dental assistants may have told theboard on March 12, I am of the opinion that it was not thereason Buro and Lane were discharged.In the first place, whatever the assistants said, the uncon-tradicted evidence is that Buro and Lane were, in the opin-ions of Drs. Lee and Francis, good dentists, and Lee soinformed the board. Admittedly, the discharges came as acomplete surprise to him. It seems clear from the testimonythat Lee's opinion was not asked, he was not consulted,and that he was merely told of the decision of the board,and directed to carry it out.The supposition that Nazdin or the board of directorswould have taken at face value, and without apparentquestion, the information supposedly transmitted at theMarch 12 meeting, and proceed to act upon it without re-gard to the opinion of the head of the dental clinic, and,without further inquiry, to discharge Lane and Buro, is not,in my opinion, either an expectable or a credible course ofconduct in the circumstances here. In this connection itmust be remembered that Nazdin is a responsible officialin a large international trade union. I cannot believe that,in representing a member of his union, he would so unhesi-tatingly acceptex partestatements as to the conduct of themember and approve his discharge by his employer with-out further inquiry. Questioned at the hearing about hisomission in this regard, Nazdin could only state that he did"not think it a possibility that [the assistants'] stories werenot true." And again, that since he had made up his mindto accept the assistants' charges, he did not think that itwould have made any difference in his decision if he hadtalked to Lane or Buro. That is not the attitude of an objec-tive employer in such a situation, and in one of Nazdin'sprofessional background it is incredible. This is particular-ly so in the light of the fact that Nazdin had never metBuro or Lane, and there was ample time between the twomeetings to question both of them, as well as the two de-partment heads, Lee and Francis, about the asserted dere-lictions.And, although Lane and Duro were supposedly the"worst" of the dentists, the faults attributed to them werenot different in character than those attributed to all thedentists. Nazdin's justification, that it was "a matter of de-gree," finds meager support in the evidence. For, uponanalysis of the record, I find no substantial basis for asser-tions, or belief, that Lane or Buro treated patients improp-erly, or for another allegation-which I find little short ofcontrived-thatLane and Buro continually broughtfriends and dogs into the clinic. That Lane and Buro haddifferences with the assistants over methods appears to betrue. Indeed, the testimony of the assistants reflects thatthey resented criticism by Lane and Buro as to their hygen-icmethods and X-ray work. This, perhaps, may explainwhy Lane and Buro might have been singled out for specialattention. In evaluating the merits of the asserted com-plaints' about Lane and Buro, I think it significant thattheir superiors, Lee and Francis, found nothing in theirwork or conduct warranting criticism. Against this back-ground I deem it significant that this was the only time inthe history of the clinic that a dentist had been dischargedsolely at the direction of the board. Thus the circumstantialfacts alone require disbelief of the grounds asserted for thedischarges of Lane and Buro.3The rejection of the other bases for the discharges, leaveas possible bases only Lane's and Buro's failure to wearsmocks and to address the assistants formally. Assumingthe continued existence of such delinquencies after March1solely or substantially by Lane orBuro-which I deemcontrary to the credible evidence-I cannot conceive theRespondent acting upon such premises. When to thosefacts and conclusions we add Dr. Lee's statement that theboard had "heard about the strike," and had said thatLane and Buro were "bad for the clinic,"the conclusion iscompelling that the grounds now asserted for the dis-charges are pretexts, and that the real reason was that theboard had heard about Buro's and Lane's espousal of jobaction on the afternoon of March 14. In view of the lengthand vehemence of that discussion, it is a fair inference thatit became known to others in the clinic and was reported tothe Board.The treatment of Dr. Crainson tends to support thatconclusion. Thus he, the sole dentist shown to have op-posed a strike, received a full-time appointmentand a sal-ary increase, though at least one of thedental assistants,upon whose statements at the March 12 meeting Nazdinand the board supposedly relied, identified Crainson asamong those deficient in "professionalism."In these circumstances I cannot credit the testimony ofNazdin, uncorroborated by the othermanagement repre-sentatives available.The Respondentsuggeststhat if Lee made the state-ments attributed to him by Lane, Buro and Crainson as tothe board of directors' knowledge of the strike proposaland its reason for the discharges, it may have been hiskindly way of letting them down easily.4 Whatever Lee'smotivation for making the statement, I have found that hemade it. Absent any basis, other than speculation andNazdin's testimony, to question the truth of it, I find it tobe a probative admission by the Respondent. In addition, Ido not, in these circumstances, deem humanitarian motivesa persuasive explanation for Lee to have fabricated toBuro, Lane, and Crainson at that time.Itherefore conclude that Buro and Lane were dis-charged for theirmilitantpositions on the dentists' wagedemands and for suggesting a sick-out.3Itmay be noted that the alleged meeting on March 12 between theboard andthe assistants was itself rather singular.Thiswas a "special"meeting, assertedly in response to requests by the three assistants. In thelight of the fact that all of the avowed dissatisfactions of the assistants hadbeen discussedby Lee withthe dentists in the staff meeting around March1,and the assistants'suggestions apparently adopted, there is no evidentreason for a meeting onMarch 12. Though there is testimony by at least oneof the assistants to the effect that there was no improvement after March 1,those assertions find no support elsewhere in the record Indeed, as I readthe evidence, the testimony of the assistants is that there was no mistreat-ment of patients after March 1 In addition the very fact that a specialmeeting was called seems curious,when it is noted that the dentists hadbeen seeking a meeting with the board for months without success.4 ". this man.a kindly, ineffectual well, a bumbler as far as admin-istrative details are concerned perhaps,a fine dentist but no handier of men. [was] probably incapable of really saying anything harsh in connec-tion with firing anybody " UNION MEDICAL CENTER, INC.One need not be sympathetic with job action by profes-sionals.However, the action discussed here was lawful.Moreover, it did not eventuate, since it was finally decidedto await determination of further action until after discus-sion with the full staff in the following week. Finally, it isto be noted that for months the attempts of the dentists tosecure a wage increase, or a meeting with the board aboutthe matter, were apparently ignored-in contrast with theRespondent's prompt action in holding a special meetingto listen to the grievances of the dental assistants about thedentists.Finally, with respect to Nazdin's testimony to the effectthat the board was "shocked" at the revelations of the as-sistants, it is worthy of note that Nazdin, according toother parts of his testimony, was aware of that assertedsituation for over 6 months, and did nothing about it. Inaddition, though the alleged deficiencies, if they existed,were attributable to mismanagement, it is also notable thatDr. Lee was not affected by the board's decision, whereasDr.Francis,hissubordinatewasdemoted.TheRespondent's explanation is that Dr. Lee was not a goodadministrator, and that Dr. Francis had been appointed toassist him, but that Francis had failed to improve the situa-tion. The discharge of a subordinate for asserted misman-agement, while leaving untouched the head administratorwho admittedly was responsible for any such conditions,does not merit acceptance as plausible in these circum-stances. A more reasonable conclusion for the demotion ofFrancis is that he approved of the proposal for the sick-outas a means of securing the attention of the board of direc-tors.It is therefore concluded and found that, by terminatingthe employment of Drs. Lane and Buro because they en-gaged in protected concerted activities, the Respondent en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.Upon the foregoing findings and conclusions, and theentire record in the case, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:5In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesORDERS49Union Medical Center, Inc., Washington, D.C., its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, disciplining, or otherwise penalizingemployees for engaging in, proposing, or supporting lawfulconcerted activities under the National Labor RelationsAct.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights under the Na-tional Labor Relations Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Dr. Daniel Lane and Dr. Ronald Buro imme-diate and full reinstatement to their former or substantiallyequivalent positions, and make each of them whole for anyloss of earnings (including any expenses incurred in seek-ing other employment) suffered by reason of his dischargeby the Respondent, with interest at the rate of 6 percentper annum, less any of his net earnings during the period ofhis unemployment by the Respondent.(b) Preserve and upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary for the determination of the amount of backpay dueunder the terms of this recommended Order.(c)Post at its place of business in Washington, D.C.,copies of the attached notice marked "Appendix." 6 Copiesof the notice, on forms provided by the Regional Directorfor Region 5, after being duly signed by Respondent's rep-resentative, shall be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by 'the Respondent to ensurethat said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"